Dewet J.
pronounced the opinion of the Court. We have not particularly considered the question arising upon the evidence relied on by the plaintiff as an estoppel in pais to the plea of the statute of limitations filed in this case, as it seems to us, that the plaintiff may well maintain his action notwithstanding the defendants shall be allowed the full benefit of such a plea. The only statute bar to an action on a judgment of a court of record is that contained in the Revised Stat. c. 120, § 24, providing that every such judgment “ shall be presumed to be satisfied and paid at the expiration of twenty years after the judgment was rendered.” This, in the opinion of a majority of the Court, is not a positive bar, but a mere statu*535tory enactment of the familiar common law principle, that after the lapse of twenty years a debt is presumed to be paid ; but this presumption may always be rebutted by evidence showing that the same has not in fact been paid, but remains justly due.
The language of this section of the statute is unlike that ased in the limitations of actions on contracts or torts. In the latter, it is provided, that the action shall be brought within a prescribed period from the time when the cause of action shall accrue ; but this prescribes no limit for instituting an action on a judgment of a court of record, but merely declares, that the legal presumption of payment of such a judgment shall arise after the expiration of twenty years. This presumption may, as we think, be rebutted by the plaintiff; and the evidence offered of a partial payment by one of the judgment debtors, is competent for that purpose. The parties having submitted the effect of this evidence to the Court, the result is, such payment being shown within twenty years, the presumption authorized by the statute is controlled, and judgment is to be entered for the plaintiff.